DETAILED ACTION
      Remark
A telephone call to applicant on 3/17/21 to amend the claims so as to put the case into allowance.  However, applicant could not be reached. 

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
 				Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, line 12, “a first” should change to –the first --.
In claim 1, line 13, “a second” should change to –the second --.
In claim 5, line 1, “1” should change to –4 – so as to provide a proper antecedent basis for the phrase “hook structure” and “the edge”.
  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 2-4 and 6-18 are allowed.
Claims 1 and 5 would be allowable if rewritten to overcome the above objection(s).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Janoschka, Li et al., Schmutzler et al., Zimmerman et al., Yang et al. and Zimmerman are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845